internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-110703-00 date december re legend decedent date spouse daughter decedent’s will date daughter’s will date taxpayer son court date state date y dear plr-110703-00 this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the federal gift_tax consequences of a proposed disclaimer facts the facts submitted and representations made are as follows decedent died testate on date survived by daughter decedent’s spouse predeceased decedent taxpayer is decedent’s nephew under paragraph of decedent’s will the residuary_estate passed to a_trust the net_income of the trust was to be paid at least semi-annually to spouse for life then to daughter for life and then to daughter’s children until the youngest reached age at which time the trust would terminate paragraph e provides that if daughter predeceases spouse without surviving children the trust assets will be distributed as daughter appoints in her will pursuant to a general_power_of_appointment or in default of that appointment to daughter’s heirs at law if daughter predeceases spouse with surviving children then the trust assets will be divided among those children when the youngest reaches age the will contains no direction regarding disposition of the residuary_trust on daughter's death if daughter dies after spouse daughter died on date without surviving children item iv of daughter’s will states that daughter exercises the power_of_appointment given her under decedent’s will to appoint the trust established under decedent’s will item iv provides for the payment from those trust assets of specified sums to specified individuals and charities including dollar_figure to taxpayer item v of daughter’s will provides that to the extent there are insufficient funds to fund the gifts under item iv those gifts will be paid out of daughter’s residuary_estate the balance of the residuary_estate is to pass to an inter_vivos_trust established by daughter prior to her death for the benefit of several charities on date the attorney for the administrator of daughter’s estate notified taxpayer by letter that under item iv of daughter’s will daughter exercised the power_of_appointment given her in paragraph of decedent’s will and appointed dollar_figure to taxpayer however the letter noted that there is a question whether daughter possessed the power_of_appointment because daughter did not predecease either of her parents and she died without issue before receiving this letter taxpayer was unaware of the provisions of either decedent's or daughter's testamentary instruments shortly after receiving this letter taxpayer engaged an attorney to advise him regarding his interests taxpayer’s attorney takes a position that the trust property passes by intestacy specifically daughter died after spouse without surviving children thus the circumstances of daughter’s death did not meet the requirements of paragraph e of decedent’s will providing for creation of the power or of any other provision under paragraph providing for the disposition of the remainder of the trust therefore the remainder passes by intestacy and under applicable state law the plr-110703-00 identity of decedent’s intestate heirs must be determined at daughter’s death thus taxpayer is entitled to one-third of the trust corpus as an intestate heir of decedent the charities and other parties with interests under daughter’s will take the position that decedent’s will should be construed in a manner that would make daughter’s exercise of the power valid alternatively they take the position that if daughter did not possess the power at death and the trust passes by intestacy the intestate heirs should be determined as of decedent’s death thus under state law daughter is decedent’s only intestate heir and as such the remainder of the trust became part of daughter’s estate and passes under item v of daughter’s will the parties executed a settlement agreement pursuant to which a portion of the trust will be divided among decedent’s intestate heirs determined as of daughter’s date of death as an intestate heir taxpayer will receive one-third of this portion of the trust the remaining portion of the trust will be distributed based on daughter’s exercise of the general_power_of_appointment taxpayer will receive no funds from this portion of the trust the agreement was approved by court on date on date taxpayer disclaimed under the law of state a fractional portion of his intestate interest in the trust created under decedent’s will taxpayer ‘s disclaimer reads in part as follows whereas it is the intention of taxpayer to disclaim an undivided portion of the property passing to him as an intestate heir of decedent the disclaimed portion is y of all interests in the property to which taxpayer would be otherwise entitled as his intestate share of the trust under the will of decedent now therefore i taxpayer an intestate heir of the testamentary_trust under the will of decedent hereby disclaim all of my interest to y of the property to which i am otherwise entitled we have been requested to rule that taxpayer’s disclaimer of all of his interest in y of the intestate share taxpayer is entitled to receive from the trust created under decedent’s will will not result in a taxable transfer for federal gift_tax purposes law federal_law sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-110703-00 sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next- of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law there can be no refusal of ownership of property after its acceptance in the absence of facts to the contrary if a person fails to refuse to accept a transfer to him of ownership of a decedent’s property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property in any case where a refusal is purported to relate to only a part of the property the determination of whether or not there has been a complete and unqualified refusal to accept ownership will depend on all of the facts and circumstances in each particular case taking into account the recognition and effectiveness of such a purported refusal under local law thus for a disclaimer to be recognized for federal gift_tax purposes with respect to a property interest created in a pre-1977 transfer it must be recognized under local law made within a reasonable_time after knowledge of the existence of the transfer made before the acceptance of the property transferred and unequivocal in 455_us_305 the supreme court recognized that under this regulation an interest must be disclaimed within a reasonable_time after obtaining knowledge of the transfer creating the interest to be disclaimed rather than a reasonable_time after the distribution or vesting of the interest the requirement in the regulations that the disclaimer must be made within a reasonable_time is a matter of federal rather than local law id pincite whether a period of time is reasonable under the regulations is dependent on the facts and circumstances presented see 70_tc_430 aff’d 455_us_305 with respect to property interests created after date sec_2518 and the regulations thereunder set forth the requirements that must be met for a disclaimer to be effective for federal estate and gift_tax purposes in order to constitute a qualified_disclaimer the disclaimant cannot accept the interest to be disclaimed or any of its benefits prior to the disclaimer under sec_25_2518-2 acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting income from the property and directing others to act with respect to the property or interest in property merely taking delivery of an instrument of title without more does not constitute plr-110703-00 acceptance further a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of a decedent sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted revrul_90_45 1990_1_cb_175 addresses the application of sec_2518 in two situations in which a surviving_spouse b elects within months of a decedent’s death to take a statutory share of the decedent’s estate and subsequently disclaims an undivided portion of the elected statutory share the ruling states that the transfer creating b’s elected statutory share occurred on the decedent’s date of death even though b was not entitled to the interest until b exercised the right of election accordingly in order to constitute a qualified_disclaimer the disclaimer had to be made within months after the decedent’s death further the ruling concludes that b’s statutory share election merely perfected b’s right to receive a portion of the estate therefore although b’s election to take a statutory share constitutes an affirmative act that vests title to the elective share in b it is not an acceptance of the property or its benefits for purposes of sec_2518 state law applicable state law provides that a person to whom an interest in property would have devolved by whatever means including a beneficiary under a will an appointee under the exercise of a power_of_appointment a person entitled to take by intestacy a joint tenant with right_of_survivorship a donee of an inter_vivos transfer a donee under a third-party beneficiary contract including beneficiaries of life_insurance and annuity policies and pension profit-sharing and other employee benefit plans and a person entitled to a disclaimed interest may disclaim it in whole or in part by a written disclaimer which shall describe the interest disclaimed declare the disclaimer and extent thereof and be signed by the disclaimant the right to disclaim shall exist notwithstanding any limitation on the interest in the nature of a spendthrift provision or similar restriction under state law the disclaimer relates back for all purposes to the date of the death of the decedent further unless the testator or donor has provided for another disposition the disclaimer for purposes of determining the rights of other parties is plr-110703-00 equivalent to the disclaimant’s having died before the decedent in the case of a devolution by will or intestacy finally state law provides as follows a disclaimer may be made at any time before acceptance an acceptance may be express or may be inferred from actions of the person entitled to receive an interest in property such as the following the taking of possession or accepting delivery of the property or interest a written waiver of the right to disclaim an assignment conveyance encumbrance pledge or other transfer of the interest or a contract to do so a representation that the interest has been or will be accepted to a person who relies thereon to his detriment a sale of the interest under a judicial sale to constitute a bar to a disclaimer a prior acceptance must be affirmatively proved the mere_lapse_of_time with or without knowledge of the interest on the part of the disclaimant shall not constitute an acceptance analysis we believe that the interests to be received by the parties both as to the nature of the interests and their economic value under the settlement agreement are consistent with the relative merit of the claims asserted by the parties further we conclude that consistent with the characterization in the settlement agreement the interest in the trust assets is passing to taxpayer in recognition of taxpayer’s rights as an intestate heir of decedent taxpayer could only be entitled to such a large portion of the trust assets as an intestate heir of decedent on the other hand if the trust assets passed under daughter's will either pursuant to her exercise of the testamentary general_power_of_appointment over the trust assets or because daughter was deemed to be decedent's intestate heir taxpayer would be entitled to receive only dollar_figure of the trust assets accordingly under these circumstances the transfer creating taxpayer’s interest in the trust occurred on decedent’s death on date accordingly the effectiveness of taxpayer’s disclaimer is determined under the rules of sec_25_2511-1 further as is the case in revrul_90_45 taxpayer’s actions to establish his interest in a portion of the trust do not constitute an acceptance of his interest in the trust assets in addition taxpayer’s disclaimer meets the requirements of sec_25 b for disclaimers of an undivided portion of a separate interest in property thus in view of the form of the disclaimer we believe that taxpayer has not accepted any of the benefits of the disclaimed property in executing the disclaimer finally based on the facts presented and representations made taxpayer had no knowledge of his interest in the trust until date therefore based on the facts plr-110703-00 presented we conclude that taxpayer’s disclaimer was made within a reasonable_time after taxpayer obtained knowledge of the transfer creating the interest to be disclaimed for purposes of sec_25_2511-1 accordingly based on the facts submitted and representations made we rule that assuming taxpayer’s disclaimer is effective under local law taxpayer’s disclaimer of all of his interest in y of the intestate share taxpayer is entitled to receive from the trust created under decedent’s will did not result in a taxable transfer for federal gift_tax purposes except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent chief branch by george l masnik sincerely yours associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
